Citation Nr: 1818542	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-31 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1940 to September 1945.  The Veteran died in January 2002, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  In a December 2006 decision, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  

2.  The appellant's representative filed a December 2006 motion to vacate the December 2006 decision, which was denied in January 2007.

3.  The Board received additional evidence including lay statements, medical literature, and a positive nexus opinion since the December 2006 Board decision, which raise a reasonable possibility of substantiating the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

4.  The evidence currently of record shows that the Veteran's service-connected posttraumatic stress disorder (PTSD) materially contributed to the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The December 2006 Board decision, which denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100.

2.  The new evidence received since the December 2006 decision is material, and the criteria for reopening the appellant's claim for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening: Entitlement to Service Connection for the Cause of the Veteran's Death.

All decisions of the Board will be stamped with the date of mailing on the face of the decision.  Unless the Chairman of the Board orders reconsideration, and with the exception of matters listed in paragraph 38 C.F.R. § 20.1100(b), all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The appellant specifically seeks entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.  In order to establish service connection for the cause of a Veteran's death, the applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

In December 2006, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The claim was denied because the Board found that the preponderance of the evidence was against a finding that the Veteran's service-connected disabilities including PTSD caused or contributed to the cause of the Veteran's death.  The Board considered and carefully weighed many lay statements and medical opinions both in favor of and against a finding that the Veteran's service-connected PTSD contributed to the Veteran's cause of death.  The Board specifically considered the appellant's argument that the Veteran's death was caused by hypertension associated with his PTSD.  The Board considered PTSD and hypertension were listed on the amended death certificate as causes of death.  However, The Board ultimately found that the preponderance of the evidence was against a finding that PTSD was a cause of the Veteran's hypertension and his death.  

The appellant's representative filed a motion to vacate the December 2006 decision, which was denied in January 2007.  Thereafter, the appellant appealed the decision to the Court of Appeals for Veterans Claims, which affirmed the denial in an August 2009 Memorandum Decision.  Therefore, it is final, and the Board will address the appellant's request that the Board reopen the claim based on her submission of additional evidence.

After reviewing the evidence currently of record, the Board finds additional evidence was received by VA since December 2006 including additional lay statements and medical opinions indicating that the Veteran's death was caused by cardiovascular symptoms related to his service-connected PTSD including hypertension.  The appellant also submitted some medical literature and copies of other Board decisions where evidence was presented linking PTSD to hypertension and cardiovascular events.  See, e.g., October 2017 Informal Hearing Presentation; April 2011 Statement in Support of Claim.  The Board finds that the medical literature and opinions are more recent and up to date than similar evidence received in the past by the Board, and it indicates that the Veteran's PTSD contributed to his hypertension and death.  The Board finds the additional evidence raises a reasonable possibility of substantiating the appellant's claim in consideration with the totality of the evidence in this case.  Accordingly, the Board finds that the appellant's claim should be reopened on the basis that the appellant has presented new and material evidence. 

Entitlement to Service Connection for the Cause of the Veteran's Death.

The Veteran died in January 2002.  Prior to the Veteran's death, the Veteran was diagnosed with several medical conditions including hypertension and PTSD.  See, e.g., December 2001 Compensation and Pension Exam Report.  The Veteran was found to be entitled to service connection for PTSD but not hypertension.  See February 2002 rating decision and Codesheet.  The Veteran's amended death certificate attributes the immediate cause of death to an intracerebral hemorrhage due to (or as a consequence of) complications of hypertensive cardiovascular disease.  The death certificate also indicates that the cardiovascular condition was due to (or as a consequence of) PTSD.  However, the death certificate does not provide a detailed explanation of how PTSD contributed to physical symptoms including hypertension and an intracerebral hemorrhage.  

On appeal to the Board, the appellant and her representative cited medical literature in support of their contention that the Veteran's hypertension and intracerebral hemorrhage were either caused by or aggravated by the Veteran's PTSD.  See, e.g., October 2017 Informal Hearing Presentation (citing Open Cardiovascular Medical Journal, 2011; 5: 164-170 (published online 11 July 2011); Alexander C. McFarlane, World Psychiatry: Official Journal of the World Psychiatric Association (WPA), February 2010).  In light of the additional evidence and at the request of the Veteran's representative, the Board obtained another medical opinion from a board certified cardiologist on whether recent medical literature would support a finding that this Veteran's service-connected PTSD materially contributed to the cause of his death.  See March 2018 opinion from C.L., M.D.  

In a March 2018 opinion, C.L., M.D. indicated that she reviewed the Veteran's claims file and the pertinent medical literature in the context of the Veteran's disability picture.  She opined that the Veteran's hypertension and subsequent intracerebral hemorrhage was at least as likely as not caused (or aggravated) by his underlying PTSD.  The Board affords great probative weight to this opinion as it supported by reference to the Veteran's disability picture in the context of recent medical literature, and it is consistent with several other positive nexus opinions in the record.  See, e.g., October 2005 opinion from A.M.G., M.D., M.P.H.  

The Board also considered several negative nexus opinions in the record.  See, .e.g., March 2006 opinions from Dr. M.R.M (indicating that the medical literature at the time did not support a finding of a causal relationship between PTSD and the Veteran's death to include medication use); June 2002 VA examination (indicating that the medical literature on PTSD and hypertensive cardiovascular disease at the time was inconclusive and that it was not possible to establish a nexus in this case without resorting to speculation).  In the December 2006 decision, the Board gave more probative weight to the negative opinions because the Board found they were supported by better rationale with reference to the medical literature and specific facts of the case available at the time.  However, since that time, the Board received new and material evidence which must be weighed along with the totality of the evidence currently of record.  

After reviewing the totality of the evidence, the Board affords more probative weight to the opinion of C.L., M.D. because it is the only opinion that considers the new and material evidence submitted in this case including recent medical literature supporting a link between PTSD and cardiovascular disease.  C.L., M.D. considered this evidence specifically in the context of this Veteran's disability picture and opined that the Veteran's hypertension and subsequent intracerebral hemorrhage was at least as likely as not caused (or aggravated) by his underlying service-connected PTSD.  She particularly noted that evidence of record shows the Veteran suffered from a long history of PTSD predating his service connection for the disability.  She further opined that it is at least as likely as not that the Veteran's PTSD contributed substantially to the Veteran's death.  In light of this opinion and affording the Veteran the benefit of the doubt, the Board finds that the evidence shows that the Veteran's PTSD materially contributed to his death.  Accordingly, the appellant's claim is granted.  


ORDER

New and material evidence having been received, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is reopened.  

Entitlement to service connection for the cause of the Veteran's death is granted.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


